DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 of US Application No. 16/692,707, filed on 11/22/2019, are currently pending and have been examined. 

Information Disclosure Statement
	The information Disclosure Statements filed on 11/22/2019 05/17/2022 have been considered. An initialed copy of form 1449 for each is enclosed herewith.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part: 

	1. “…determine that the driver is in a non-grasp state in which the driver does not grasp a condition of a road surface, when the operation amount has changed to satisfy a predetermined specific condition in an initial determination time period from a start time point at which the traction control is started to a time point at which a predetermined time period elapses from the start time point, the predetermined specific condition being a condition which the operation amount is not considered to satisfy when the driver has been grasping the condition of the road surface; and”

	2. “start, during a time period in which the traction control is being executed, an operation priority control at an acceleration operation time point at which the operation amount becomes equal to or larger than a threshold operation amount after the initial determination time period, if the control device had not determined in the initial determination time period that the driver was in the non-grasp state, the operation priority control being a control for controlling the driving device in such a manner that the driving torque coincides with acceleration priority torque which is larger than the suppressed torque and equal to or smaller than the normal torque and which becomes larger as the operation amount becomes larger.” 

These limitations appear to be an unclear direct translation of a foreign application and as such fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

	For the purpose of this examination the Examiner will interpret these limitation as:
“determine that the driver does not grasp a condition of a road surface, when the driver’s actions satisfy a specific condition in an initial time period, the driver’s actions being a condition which the operation amount is not considered to satisfy when the driver has been grasping the condition of the road surface; and”

“during a time period in which the traction control is being executed, start an operation priority control at an acceleration operation time point at which the operation amount becomes equal to or larger than a threshold operation amount, the operation priority control being a control for controlling the driving device in such a manner that the driving torque coincides with acceleration priority torque which is larger than the suppressed torque and equal to or smaller than the normal torque and which becomes larger as the operation amount becomes larger.”

	Appropriate clarification is required.

	The terms “larger” in claims 1, 2 and “smaller” in claim 3 are relative terms which renders the claim indefinite. The terms “larger” and “smaller” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this action the terms “larger” and “smaller” will be interpreted as being any change in value.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2007/0193802 A1, “Hu”).

	Regarding claim 1, Hu discloses a traction control system and method and teaches:

A vehicle control device comprising: (the system comprises controller 174, i.e., a control device - See at least ¶ [0025 ] and Fig. 5)

an acceleration operation amount sensor for measuring an operation amount of an accelerator varied by a driver; and (Additional components of the vehicle 10 include wheel speed sensors 150, a steering angle sensor 154, a driver input sensor 158 (e.g., a pedal sensor), a desired driving style signal generator or style indicator 162 (such as an occupant-compartment mounted button and associated electronics), a yaw rate sensor 166, an acceleration sensor 170 (e.g., accelerometer or lateral acceleration sensor), and a controller 174 - See at least ¶ [0025]; The driver input sensor 158 transmits a signal to the controller 174 indicative of a torque or braking request by a driver. Such a request is generally followed by an acceleration or deceleration response by the vehicle 10. For example, if the driver of the vehicle 10 wishes to accelerate, an acceleration pedal (not shown) can be depressed. Conversely, if the driver of the vehicle 10 wishes to decelerate, a brake pedal (not shown) can be depressed. Accordingly, in some embodiments, the driver input sensor 158 is one or more pedal sensors that monitor the position of the accelerator and brake pedals - See at least ¶ [0028])

a control device for controlling a driving device of a vehicle in such a manner that driving torque which the driving device applies to driving wheels of the vehicle coincides with normal torque which becomes larger as the operation amount becomes larger, (The driver input sensor 158 transmits a signal to the controller 174 indicative of a torque or braking request by a driver. Such a request is generally followed by an acceleration or deceleration response by the vehicle 10. For example, if the driver of the vehicle 10 wishes to accelerate, an acceleration pedal (not shown) can be depressed, i.e., operation amount becomes larger - See at least ¶ [0028] )

wherein the control device is configured to: (In one embodiment, the controller 174 is responsible for evaluating a traction control process - See at least ¶ [0025])

start a traction control for controlling the driving device in such a manner that the driving torque coincides with suppressed torque which is smaller than the normal torque and which becomes larger as the operation amount becomes larger, when a slip index value representing a slip degree of the driving wheels satisfies a predetermined traction control start condition; (As a slip percentage increases the lateral force, i.e., the torque on the wheels, is suppressed more than the normal torque - See at least ¶ [0018-0022] and Fig. 2A)

determine that the driver is in a non-grasp state in which the driver does not grasp a condition of a road surface, (The skill and style module 290 determines the ability and style of the driver of the vehicle 10 (step 205) using a brake pressure signal 340, the steering signal 325, an accelerator or torque request signal 345, the yaw rate signal 330, and the lateral acceleration signal 335. For example, the brake pressure signal 340 can be used to determine the pressure and duration that the brakes 142 are applied. Braking in short, choppy, or inconsistent motions can indicate an unskilled driver. Alternatively, firm and steady brake applications can indicate a skilled driver. The accelerator signal 345 can also be used to determine driver skill. For example, applying the accelerator erratically or inconsistently can also indicate an unskilled driver, while steady and consistent acceleration can indicate a skilled driver. Additionally, the steering signal 325 can be used to indicate the skill level of the driver, i.e., a low skill driver does not grasp the condition of the road and will operate their vehicle unskillfully - See at least ¶ [0014] and  [0039]-[0043]) when the operation amount has changed to satisfy a predetermined specific condition in an initial determination time period from a start time point at which the traction control is started to a time point at which a predetermined time period elapses from the start time point, (In some embodiments, the traction control process 200 is completed at a rate that is defined by the controller 174. For example, in some embodiments, the process 200 is completed in a fraction of a second, and upon completion, the traction control process 200 is repeated. Continually repeating the process 200 helps ensure that the vehicle's traction is continually controlled in accordance with the skill and desires of the driver. As a result, the slip target calculations (step 210), the corresponding torque calculations (step 215), and the resulting traction control implementation (step 220) can be completed and changed several times during a vehicle maneuver (e.g., a turn) - See at least ¶ [0035]) the predetermined specific condition being a condition which the operation amount is not considered to satisfy when the driver has been grasping the condition of the road surface; and (The accelerator signal 345 can also be used to determine driver skill. For example, applying the accelerator erratically or inconsistently can also indicate an unskilled driver, while steady and consistent acceleration can indicate a skilled driver - See at least ¶ [0039])

start, during a time period in which the traction control is being executed, an operation priority control at an acceleration operation time point at which the operation amount becomes equal to or larger than a threshold operation amount after the initial determination time period, if the control device had not determined in the initial determination time period that the driver was in the non-grasp state, the operation priority control being a control for controlling the driving device in such a manner that the driving torque coincides with acceleration priority torque which is larger than the suppressed torque and equal to or smaller than the normal torque and which becomes larger as the operation amount becomes larger. (The axle slip target module 300 uses the calculations from the stability indicator module 285 and the skill and style module 290 to generate a front axle slip target 360 and a rear axle slip target 365. More specifically, the axle slip target module 300 can determine the current status of the vehicle 10, the skill level of the driver, and how much the driver is willing to allow the vehicle to destabilize (e.g., the amount of “rally’ style driving desired) to generate the front axle slip target 360 and the rear axle slip target 365. If the stability indicator module 285 indicates that the vehicle 10 is unstable (e.g., the vehicle is understeering or oversteering), the drive slip target module 300 may perform steps to reduce the difference between the front axle slip target 360 and the rear axle slip target 365. Conversely, if the vehicle stability indicator module 285 indicates that the vehicle 10 is stable, the axle slip target module 300 may allow a greater difference between the front axle slip target 360 and the rear axle slip target 365. However, the skill and style module 290 also plays a role in determining the front and rear axle slip targets 360 and 365. If the skill and style module 290 indicates that the driver of the vehicle meets or exceeds a certain skill level, and the style signal 350 indicates that a more aggressive style is desired, a relatively greater slip difference between the front and rear axle slip targets 360 and 365 is generated by the axle slip target module 300 - See at least ¶ [0041])

	Regarding claim 2, Hu further teaches: 

wherein the control device is configured to determine, in the initial determination time period, (the driver skill is initially determined in the first step - See fig. 4) that the operation amount satisfies the predetermined specific condition when the operation amount becomes equal to or larger than a first threshold acquired by adding a first predetermined amount to a start operation amount which is the operation amount at the start time point. (The accelerator signal 345 can also be used to determine driver skill. For example, applying the accelerator erratically or inconsistently can also indicate an unskilled driver, while steady and consistent acceleration can indicate a skilled driver - See at least ¶ [0039]; examiner notes that the amount could be zero and any amount is then equal to or larger than zero)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kljima (US 6,205,374 B1 , “Kljima”).

	Regarding claim 4, Hu further teaches:

wherein the control device is configured to determine whether or not the road surface is a low µ road based on the slip index value [] (Drive slip (or wheel slip), i.e., a slip index value, can be used to describe an amount of slip that the wheels of a vehicle are allowed with respect to a driving surface. Generally, drive slip is related to the amount of torque, or twisting force, that is applied to the wheels 14 and 18 of the vehicle 10. For example, an amount of torque can be applied to the wheels of a vehicle to make them begin to slip. This slipping becomes more pronounced on driving surfaces with a lower surface coefficient of friction. As a result, a driving Surface having a low surface coefficient of friction (e.g., gravel, loose dirt, Snow, etc.), requires less torque to cause drive slip - See at least ¶ [0014] and Fig. 2A)

	Hu does not explicitly teach and not to start the operation priority control at the acceleration operation time point, if the control device has determined that the road surface is the low µ road before the acceleration operation time point, even if the control device has not determined that the driver is in the non-grasp state. However, Kljima discloses vehicle characteristic change system and method and teaches:

wherein the control device is configured to determine whether or not the road surface is a low µ road based on [sensor values], (In step S26, the control unit 221 judges whether or not the vehicle 201 runs on a low friction road based on the signal from the friction coefficient sensor 230 - See at least Col. 31 Ln. 5-7) and not to start the operation priority control at the acceleration operation time point, if the control device has determined that the road surface is the low µ road before the acceleration operation time point, even if the control device has not determined that the driver is in the non-grasp state. (If the flag FG is reset, or If the vehicle 201 is making the abrupt turn, or runs on the rough or low friction road, the procedure goes to Step S27 so that the vehicle is operated based on the base characteristics originally provided therein, i.e., not to start the operation priority control - See at least Col 31 Ln. 18-20; Examiner notes that this is performed regardless of the skill of the driver. Skill may be used in another embodiment to modify the control - See Col. 28 Ln. 31-45)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the traction control system and method of Hu to provide for the vehicle characteristic change system and method, as taught in Kljima, to run the vehicle, while on a low friction road, with the original characteristics for the safety thereof. (At Kljima Col.5 Ln. 53-57)

	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kljima, as applied in claim 4, and in further view of Kato (US 2015/0251658 A1, “Kato”).

	Regarding claim 5, the combination of Hu and Kljima, does not explicitly teach wherein the control device is configured to determine that the road surface is not the low µ road when the slip index value is equal to or smaller than a predetermined high µ road determination threshold at the acceleration operation time point. However, Kato discloses slip ratio estimation device and slip ratio estimation method and teaches: 

wherein the control device is configured to determine that the road surface is not the low µ road when the slip index value is equal to or smaller than a predetermined high µ road determination threshold at the acceleration operation time point. (In the driving wheel model described above, generally, the friction coefficient µ (for which, as has been explained, there is a possibility that it can be calculated rapidly and with good accuracy) and the slip ratio λ have a relationship as shown in FIG. 2 during driving, and they have the relationship as shown in FIG. 3 during vehicle braking. Note that, in the change of the friction coefficient t along with increase of the slip ratio during driving shown in FIG.2, states in which the slip ratio is less than or equal to its value at which the friction coefficient µ becomes maximum are states in which the moving vehicle MV can travel in a stable manner (hereinafter termed “stable states') - See at least ¶ [0052] and Fig. 2)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the traction control system and method of Hu and Kljima to provide for the slip estimation device and slip ration estimation method, as taught in Kato, to provide a slip ratio estimation device and a slip ratio estimation method that are capable of estimating a slip ratio for each driving wheel easily and rapidly and moreover with good accuracy. (At Kato ¶ [0011])	

	Regarding claim 6, the combination of Hu and Kljima does not explicitly teach, but Kato further teaches:

wherein the control device is configured to determine that the road surface is the low µ road when the slip index value becomes equal to or larger than a predetermined low µ road determination threshold at and after the start time point. (On the other hand, states in which the slip ratio is greater than its value at which the friction coefficient t becomes maximum are states in which the phenomena of free spinning or of locking of the driving wheel WH occur (hereinafter termed “unstable states'). In the following, the region in which the state is stable will be termed the “stable region', while the region in which the state is unstable will be termed the “unstable region'- See at least ¶ [0052] and Fig. 2)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the traction control system and method of Hu and Kljima to provide for the slip estimation device and slip ration estimation method, as taught in Kato, to provide a slip ratio estimation device and a slip ratio estimation method that are capable of estimating a slip ratio for each driving wheel easily and rapidly and moreover with good accuracy. (At Kato ¶ [0011])	

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yamashita (US 5,351,779, “Yamashita”).

	Regarding claim 7, Hu does not explicitly teach wherein the control device is configured to stop the operation priority control and start an enhanced traction control for controlling the driving device in such a manner that the driving torque coincides with strongly suppressed control torque which is smaller than the suppressed torque and which becomes larger as the operation amount becomes larger, when the slip index value becomes equal to or larger than a stop slip threshold value while the operation priority control is being executed. However, Yamashita discloses slip control system for vehicle and teaches: 
		
wherein the control device is configured to stop the operation priority control and start an enhanced traction control for controlling the driving device in such a manner that the driving torque coincides with strongly suppressed control torque which is smaller than the suppressed torque and which becomes larger as the operation amount becomes larger, when the slip index value becomes equal to or larger than a stop slip threshold value while the operation priority control is being executed. (When it is determined that the µ-determination flag F is not 0 in step S190 and at the same time it is determined that the µ-determination flag F is not 1, that is, the µ-determination flag Figs 2 (the friction coefficient µ of the road surface is low), the slip control section determines in step S198 whether a predetermined time tb (FIG. 11) has lapsed after the µ-determination flag F was changed to 2. Until the predetermined time tb lapses, the answer to the question in step S198 is NO, and accordingly, the slip control section proceeds to step S200. In step S200, the present final control level FC(k) is calculated by adding a second correction value b, (e.g., b= +2), according to the formula shown in order to more suppress slip and improve the accelerating performance. That is, the second correction value b is added only for the predetermined time tb. After lapse of the predetermined time tb, the slip control section proceeds to step S199 and sets the present final control level FC(k) in the same manner as in the normal slip control according to the formula shown though the second correction value b is subtracted in the first cycle after proceeding to step S199 - See at least Col. 12 Ln. 20-42 and Fig. 10)
	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the traction control system and method of Hu to provide for slip control system for vehicle, as taught in Yamashita, to finely effect the slip control according to the friction coefficient µ of the road surface so that engine stall can be effectively prevented without sacrificing the accelerating performance. (At Yamashita Col. 1 Ln. 55-58)	

Allowable Subject Matter
	Claim 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. §112 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 3, the closest prior art of record, Hu, discloses the use of thresholds to determine vehicle control amounts. 

However, Hu, in combination with the other prior art of record, fails to teach: “…when the operation amount becomes smaller than a second threshold acquired by subtracting a second predetermined amount from a maximum value of the operation amount obtained in a period from the start time point during the initial determination time period, even after the operation amount has once become equal to or larger than the first threshold so as to satisfy the predetermined specific condition.” in combination with the remaining elements and feature of the claimed invention. It is for these reasons that claim 3 defines over the prior art of record and is indicated as allowable subject matter.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662